DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 4/29/2022 is acknowledged.

Allowable Subject Matter
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Shin et al. (US 2013/0320434), discloses an upper semiconductor body (22 and 23 in Fig. 24, paragraph 0067) and a lower semiconductor body 24 (Fig. 24, paragraph 0105), wherein a first gate structure 33 (Fig. 24, paragraph 0107) for controlling the upper semiconductor body (22 and 23 in Fig. 24), the first gate structure 33 (Fig. 24) having a first conductivity type (see paragraph 0107, wherein “the first gate electrodes 33 may include polysilicon layer having p-type impurities”); and a second gate structure 34 (Fig. 24, paragraph 0109) for controlling the lower semiconductor body 240 (Fig. 2), the second gate structure 34 (Fig. 24) having a second conductivity type (see paragraph 0109, wherein “the second gate electrode 34 may include a polysilicon layer having n-type impurities”), the second conductivity type (see paragraph 0109, wherein “n-type impurities”) of the second gate structure opposite the first conductivity type (see paragraph 0107, wherein “p-type impurities”) of the first gate structure, wherein the second gate structure 34 (Fig. 24) is separate and distinct from the first gate structure 33 (Fig. 24) but fails to teach an upper semiconductor body vertically over and isolated from a lower semiconductor body. Additionally, the prior art does not teach or suggest a computing device, comprising: an upper semiconductor body vertically over and isolated from a lower semiconductor body in combination with other elements of claim 1.
In addition, claim 9 would be allowable because a closest prior art, Shin et al. (US 2013/0320434), discloses an upper semiconductor body (22 and 23 in Fig. 24, paragraph 0067) and a lower semiconductor body 24 (Fig. 24, paragraph 0105), wherein a first gate structure 33 (Fig. 24, paragraph 0107) for controlling the upper semiconductor body (22 and 23 in Fig. 24); and a second gate structure 34 (Fig. 24, paragraph 0109) for controlling the lower semiconductor body 240 (Fig. 2), wherein the second gate structure 34 (Fig. 24) is separate and distinct from the first gate structure 33 (Fig. 24) but fails to disclose an upper semiconductor body vertically over and isolated from a lower semiconductor body. Additionally, the prior art does not teach or suggest a computing device, comprising: an upper semiconductor body vertically over and isolated from a lower semiconductor body in combination with other elements of claim 9.
Moreover, claim 14 would be allowable because a closest prior art, Shin et al. (US 2013/0320434), discloses a semiconductor fin (22, 23, and 24 in Fig. 24, paragraph 0067) having an upper region (22 and 23 in Fig. 24, paragraph 0067) and a lower region 24 (Fig. 24, paragraph 0105), wherein a first plurality of gate structures 33 (Fig. 24, paragraph 0107) for controlling the upper region of the semiconductor fin (22 and 23 in Fig. 24); and a second plurality of gate structures 34 (Fig. 24, paragraph 0109; and see paragraph 0168, wherein “the electronic system 2400 may include at least one of semiconductor devices in accordance with various embodiments of the inventive concepts”) for controlling the lower region 24 (Fig. 24) of the semiconductor fin, the second plurality (see paragraph 0109, wherein “n-type impurities”) of gate structures having a conductivity type opposite the conductivity type (see paragraph 0107, wherein “p-type impurities”) of the first plurality of gate structures, wherein the second plurality of gate structures 34 (Fig. 24) is separate and distinct from the first plurality of gate structures 33 (Fig. 24) but fails to disclose a semiconductor fin separated vertically into an upper region and a lower region. Additionally, the prior art does not teach or suggest a computing device, comprising: a semiconductor fin separated vertically into an upper region and a lower region in combination with other elements of claim 14.
Furthermore, claim 19 would be allowable because a closest prior art, Shin et al. (US 2013/0320434), discloses a semiconductor fin (22, 23, and 24 in Fig. 24, paragraph 0067) and a lower region 24 (Fig. 24, paragraph 0105), wherein a first plurality of gate structures 33 (Fig. 24, paragraph 0107) for controlling the upper region of the semiconductor fin (22 and 23 in Fig. 24); and a second plurality of gate structures 34 (Fig. 24, paragraph 0109; and see paragraph 0168, wherein “the electronic system 2400 may include at least one of semiconductor devices in accordance with various embodiments of the inventive concepts”) for controlling the lower region 24 (Fig. 24) of the semiconductor fin, wherein the second plurality 34 (Fig. 24) of gate structures is separate and distinct from the first plurality 33 (Fig. 24) of gate structures but fails to disclose a semiconductor fin separated vertically into an upper region and a lower region. Additionally, the prior art does not teach or suggest a computing device, comprising: a semiconductor fin separated vertically into an upper region and a lower region in combination with other elements of claim 25.

A closest prior art, Shin et al. (US 2013/0320434), discloses a computing device 2400 (Fig. 26, paragraph 0168), comprising: a board 21 (Fig. 24, paragraph 0070); and a component (see the component with the first gate structure 33 and the second gate structure 34 in Fig. 24) coupled to the board 21 (Fig. 24), the component including an integrated circuit structure, comprising: an upper semiconductor body (22 and 23 in Fig. 24, paragraph 0067) and a lower semiconductor body 24 (Fig. 24, paragraph 0105); a first gate structure 33 (Fig. 24, paragraph 0107) for controlling the upper semiconductor body (22 and 23 in Fig. 24), the first gate structure 33 (Fig. 24) having a first conductivity type (see paragraph 0107, wherein “the first gate electrodes 33 may include polysilicon layer having p-type impurities”); and a second gate structure 34 (Fig. 24, paragraph 0109) for controlling the lower semiconductor body 240 (Fig. 2), the second gate structure 34 (Fig. 24) having a second conductivity type (see paragraph 0109, wherein “the second gate electrode 34 may include a polysilicon layer having n-type impurities”), the second conductivity type (see paragraph 0109, wherein “n-type impurities”) of the second gate structure opposite the first conductivity type (see paragraph 0107, wherein “p-type impurities”) of the first gate structure, wherein the second gate structure 34 (Fig. 24) is separate and distinct from the first gate structure 33 (Fig. 24) but fails to teach an upper semiconductor body vertically over and isolated from a lower semiconductor body as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.
In addition, a closest prior art, Shin et al. (US 2013/0320434), discloses a computing device 2400 (Fig. 26, paragraph 0168), comprising: a board 21 (Fig. 24, paragraph 0070); and a component (see the component with the first gate structure 33 and the second gate structure 34 in Fig. 24) coupled to the board 21 (Fig. 24), the component including an integrated circuit structure, comprising: an upper semiconductor body (22 and 23 in Fig. 24, paragraph 0067) and a lower semiconductor body 24 (Fig. 24, paragraph 0105); a first gate structure 33 (Fig. 24, paragraph 0107) for controlling the upper semiconductor body (22 and 23 in Fig. 24); and a second gate structure 34 (Fig. 24, paragraph 0109) for controlling the lower semiconductor body 240 (Fig. 2), wherein the second gate structure 34 (Fig. 24) is separate and distinct from the first gate structure 33 (Fig. 24) but fails to teach an upper semiconductor body vertically over and isolated from a lower semiconductor body; the first gate structure having a first conductivity type; and the second gate structure having a second conductivity type, the second conductivity type of the second gate structure the same as the first conductivity type of the first gate structure as the context of claim 9. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 10-13 depend on claim 9.
Moreover, a closest prior art, Shin et al. (US 2013/0320434), discloses a computing device 2400 (Fig. 26, paragraph 0168), comprising: a board 21 (Fig. 24, paragraph 0070); and 38P81775PCT-US-C1-D1 111548 a component (see the component with the first gate structure 33 and the second gate structure 34 in Fig. 24) coupled to the board 21 (Fig. 24), the component including an integrated circuit structure, comprising: a semiconductor fin (22, 23, and 24 in Fig. 24, paragraph 0067) having an upper region (22 and 23 in Fig. 24, paragraph 0067) and a lower region 24 (Fig. 24, paragraph 0105); a first plurality of gate structures 33 (Fig. 24, paragraph 0107) for controlling the upper region of the semiconductor fin (22 and 23 in Fig. 24); and a second plurality of gate structures 34 (Fig. 24, paragraph 0109; and see paragraph 0168, wherein “the electronic system 2400 may include at least one of semiconductor devices in accordance with various embodiments of the inventive concepts”) for controlling the lower region 24 (Fig. 24) of the semiconductor fin, the second plurality (see paragraph 0109, wherein “n-type impurities”) of gate structures having a conductivity type opposite the conductivity type (see paragraph 0107, wherein “p-type impurities”) of the first plurality of gate structures, wherein the second plurality of gate structures 34 (Fig. 24) is separate and distinct from the first plurality of gate structures 33 (Fig. 24) but fails to teach a semiconductor fin separated vertically into an upper region and a lower region as the context of claim 14. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 15-18 depend on claim 14.
Furthermore, a closest prior art, Shin et al. (US 2013/0320434), discloses a computing device, comprising: a board 21 (Fig. 24, paragraph 0070); and a component (see the component with the first gate structure 33 and the second gate structure 34 in Fig. 24) coupled to the board 21 (Fig. 24), the component including an integrated circuit structure, comprising: a semiconductor fin (22, 23, and 24 in Fig. 24, paragraph 0067) having an upper region (22 and 23 in Fig. 24, paragraph 0067) and a lower region 24 (Fig. 24, paragraph 0105); a first plurality of gate structures 33 (Fig. 24, paragraph 0107) for controlling the upper region of the semiconductor fin (22 and 23 in Fig. 24); and a second plurality of gate structures 34 (Fig. 24, paragraph 0109; and see paragraph 0168, wherein “the electronic system 2400 may include at least one of semiconductor devices in accordance with various embodiments of the inventive concepts”) for controlling the lower region 24 (Fig. 24) of the semiconductor fin, wherein the second plurality 34 (Fig. 24) of gate structures is separate and distinct from the first plurality 33 (Fig. 24) of gate structures but fails to teach a semiconductor fin separated vertically into an upper region and a lower region; and the second plurality of gate structures having a same conductivity 39P81775PCT-US-C1-D1 111548type as the conductivity type of the first plurality of gate structures as the context of claim 19. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 20-23 depend on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813